1

2

3                                        UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                        ***

6
      SUMMIT CANYON RESOURCES, LLC,
7
                            Plaintiff,
8                                                           2:15-cv-00656-RFB-VCF
      vs.                                                   ORDER
9     GEORGE A. TANKSLEY, et al.,
10                          Defendants.

11

12          Before the court is the Amended Motion to Withdraw as Counsel of Record for Alessi & Koenig,
13   LLC (ECF No. 138). Loizzi states that Alessi & Koenig, LLC dissolved in April 2016 and filed for
14   Chapter 7 Bankruptcy on December 12, 2016. Alessi & Koenig no longer has funds to pay for
15   representation. After Alessi & Koenig dissolved, Loizzi states that it did not request or sign new retainers
16   with him or his firm HOA Lawyers Group, LLC. Id at 3. Loizzi states that the filing of bankruptcy by
17   Alessi & Koenig had the effect of discharging him from representation.
18          Discussion:
19          Under Local Rule 7-2(d), [t]he failure of an opposing party to file points and authorities in response
20   to any motion shall constitute a consent to the granting of the motion. Here, no opposition has been filed
21   and the time to oppose has passed.
22          Pursuant to Local Rule IA 11-6(b), “[n]o attorney may withdraw after appearing in a case except
23   by leave of court after notice has been served on the affected client and opposing counsel.” “Except for
24   good cause shown, no withdrawal or substitution shall be approved if delay of discovery, the trial or any
25   hearing in the case would result.” LR IA 11-6(e). Here, based on counsel’s representation, it appears that
1    Alessi & Koenig, through the bankruptcy trustee and her attorney, does not intend to participate further in

2    this case. See ECF No. 138 at 20-21 (correspondence related to other cases instructing that “defaults may

3    be taken”). To the extent that is not true, a notice so indicating must be filed within 14 days. Otherwise,

4    the parties may seek appropriate relief regarding Alessi & Koenig’s non-participation once the court lifts

5    the stay currently in place, the Court permits counsel to withdraw. LR IA 11-6(e).

6           28 U.S.C. § 1654 provides that “[i]n all courts of the United States the parties may plead and

7    conduct their own cases personally.” See C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697 (9th

8    Cir. 1987). Although individuals may represent themselves pursuant to this statute, a corporation is not

9    permitted to appear in Federal Court unless it is represented by counsel. U.S. v. High Country

10   Broadcasting Co., Inc., 3 F.3d 1244, 1245 (9th Cir. 1993). An individual also does not have the right to

11   appear on behalf of anyone other than himself. Pope, 818 F.2d at 697. The Ninth Circuit has permitted

12   motions to strike and motions to dismiss pleadings filed by pro se parties on behalf of entities including

13   trusts. Id. at 698; United States v. Nagy, C11-5066BHS, 2011 WL 3502488 (W.D. Wash. Aug. 10, 2011).

14   Alessi & Koenig may not proceed pro se, as corporations must be represented by counsel.

15          Accordingly, and for good cause shown,

16          IT IS HEREBY ORDERED that the Amended Motion to Withdraw as Counsel of Record for

17   Alessi & Koenig, LLC (ECF Nos. 137 & 138) is GRANTED.

18          IT IS FURTHER ORDERED that Mr. Loizzi must mail a copy of this order to Alessi & Koenig,

19   LLC.

20          IT IS FURTHER ORDERED that Alessi & Koenig must file a notice of appearance of counsel on

21   or before October 26, 2018.

22          The Clerk of Court is directed to mail a copy of this Order to the following address:

23
            Alessi & Koenig, LLC
24          9500 W. Flamingo Road, Ste. 205
            Las Vegas, Nevada 89147
25
1    IT IS SO ORDERED.

2    DATED this 5th day of October, 2018.
                                            _________________________
3                                           CAM FERENBACH
                                            UNITED STATES MAGISTRATE JUDGE
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
